Citation Nr: 0109619	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his children in his former spouse's custody.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to October 
1995.

This appeal arose from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying an apportionment of the veteran's 
compensation to the appellant on behalf of his children.  It 
is herein noted that the appellant, the veteran's former 
spouse, failed to appear for a December 6, 2000, 
videoconference hearing scheduled before a Member of the 
Board of Veterans' Appeals (Board).

The veteran has appointed Disabled American Veterans as his 
representative.  The appellant, at this time, has no 
appointed representative.  The Board notes that when the RO 
referred this case for a statement from the veteran's 
representative, the representative wrote they were declining 
to act on the appellant's behalf.  Thus, she is unrepresented 
in her appeal.

REMAND

Applicable law allows for an apportionment of a veteran's 
compensation benefits if the veteran's spouse or child is not 
in his or her custody and the veteran is not reasonably 
discharging his or her responsibility for the spouse or 
child's support.  38 U.S.C.A. § 5307(a) (West 1991); 38 
C.F.R. § 3.450(a)(1)(ii) (2000).  However, if a veteran is 
providing for his or her dependents, no apportionment will be 
made.  38 C.F.R. § 3.450(c) (2000).  Nevertheless, a 
veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependent as long as such apportionment would not cause undue 
hardship to the veteran.  38 C.F.R. § 3.451 (2000).

While the appellant and veteran have provided information 
regarding their current income and expenses, the Board 
believes that additional information is required regarding 
the amounts the veteran has been recently paying the 
appellant in child support (if any).  In this regard, while 
additional information pertaining to the veteran's income and 
expenses was received in May 2000, a supplemental statement 
of the case was not issued to the interested parties.  In 
addition, the veteran advised VA in December 2000 that he was 
in the process of regaining custody.  Information pertaining 
to the veteran's child support payment history was received.  
As the appellant has not been apprised of the additional 
financial information provided by the veteran, she has been 
denied the opportunity to effectively present arguments on 
her behalf in this contested claim.

The Board must also note that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence needed in their claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

After considering the current record, the Board has concluded 
that the appellant's case should be REMANDED to the 
originating agency for the following actions:
1.  The RO should contact the appellant 
and the veteran in order to determine who 
currently has custody of the four 
children.  If the appellant no longer has 
custody, a court order pertaining to the 
transfer of custody, including the 
effective date of such transfer, should 
be secured and associated with the claims 
file.

2.  The RO should solicit additional 
information from the veteran and the 
appellant as to their current financial 
status, including their current income, 
expenses and assets.  The veteran should 
also be asked to submit evidence 
regarding any agreements entered into by 
him and the appellant regarding child 
custody or support and how much support 
he contends he has provided to the 
appellant and his children since the 
appellant held custody. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Upon completion of the above, a 
supplemental statement of the case that 
sets forth the evidence received since 
the May 2000 statement of the case should 
be provided to both the appellant, the 
veteran, and the veteran's 
representative.  All regulations 
governing contested claims are to be 
applied.  After allowing the interested 
parties, including the veteran's 
representative, the appropriate period of 
time in which to respond to the 
supplemental statement of the case, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of the REMAND is to secure clarifying information 
and ensure due process.  The interested parties have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




